Citation Nr: 9927620	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for service-connected 
degenerative arthritis of the left knee, currently evaluated 
as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1957 to April 
1959, and from September 1962 to December 1981.  

This matter came to the Board of Veterans' Appeals (Board) 
from a March 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which in pertinent part, denied the claim of 
entitlement to an increased evaluation for service-connected 
degenerative arthritis of the left knee.  A notice of 
disagreement was submitted in May 1996.  A statement of the 
case was issued in June 1996.  The veteran filed his 
substantive appeal, including a request for a hearing, in 
July 1996.  In December 1996, the veteran appeared and 
testified before a hearing officer at the RO.  


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, 
VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  From a careful 
review of the evidence in this case, the Board has determined 
that there is additional development that must be completed 
by the RO in order to fulfill this statutory duty prior to 
appellate review of the veteran's claim.  

Service connection is currently in effect for degenerative 
arthritis of the left knee, rated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5257 (1998).  Diagnostic Code 5003 contemplates 
degenerative arthritis, and ratings are assigned based on 
limitation of motion of the affected part.  In this case, 
Diagnostic Code 5257, which contemplates knee impairment 
described as recurrent subluxation or lateral instability, 
has been applied.  However, it is noted that ratings that 
contemplate limited motion of the knees include Diagnostic 
Codes 5256 (knee ankylosis), 5260 (limitation of leg flexion) 
and 5261 (limitation of leg extension). 

Regarding the rating of an orthopedic disability, the Board 
notes that in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.

A review of the claims folder indicates that the most recent 
VA examination was conducted in October 1995, and the 
examiner did note the range of motion for the left knee.  
However, the examiner did not address the specifics outlined 
by the Court in DeLuca.  Under appropriate circumstances, the 
duty to assist includes conducting a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

If there are any current VA and private treatment records 
related to the veteran's service-connected disability, they 
should be secured and associated with the claims folder.  
Private treatment records should be secured upon the 
appropriate release.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should secure any current VA 
and non-VA treatment records related to 
the veteran's service-connected 
disability.  Non-VA treatment records 
should be secured upon the appropriate 
release.  Once obtained, the records 
should be associated with the claims 
folder.

2.  Once the above action has been 
accomplished, the veteran should be 
afforded a VA joint examination to 
determine the nature and severity of his 
service-connected degenerative arthritis 
of the left knee.  Such tests as the 
examining physician deems necessary 
should be performed.  The examination 
should include complete observations of 
the range of motion of the knee, and any 
instability or subluxation.  All findings 
should be reported.  The orthopedic 
examiner should also be asked to 
determine whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
joint examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disability and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  




3.  The RO should adjudicate the claim 
of entitlement to an increased 
evaluation for service-connected 
degenerative arthritis of the left knee 
in light of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Consideration should 
be given to the provisions of 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45 (1998).  In 
addition, the RO should consider whether 
separate ratings are warranted for 
limitation of motion and instability.  
See VAOPGCPREC 9-98.  If the 
determination remains adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


